DETAILED ACTION
This Office action is in response to the Preliminary amendment filed on June 29, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 and 04/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on April 01, 2022.  These drawings are accepted by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: it appears that “fwherein” in line 1, should be “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-20 of U.S. Patent No. 11, 296, 595 B2. 

Application 17/657,653 claims:
U.S. Patent No. 11, 296, 595 B2 claims:
2. A forward power converter comprising: a first subconverter comprising a first output and a first transformer coupled to the first output; a second subconverter comprising a second output and a second transformer coupled to the second output; and first and second drives configured to respectively operate the first and second subconverters with cycling periods comprising: a conduction period during which power is provided to the output of the respective first or second subconverter via the respective first or second transformer; and an idle period; wherein the second drive is further configured to: phase shift the cycling periods in the second subconverter such that the conduction period of the second subconverter is at least partially complementary to the idle period of the first subconverter; and clamp a voltage across a winding of the transformer of the first subconverter to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter.

3. The forward power converter of claim 2, wherein the cycling periods further comprise a reset period during which energy stored in the respective first or second transformer is released.

4. The forward power converter of claim 3, wherein the idle period occurs between the reset period and the conduction period.

5. The forward power converter of claim 2, wherein the first drive is further configured to phase shift the cycling periods in the first subconverter such that the conduction period of the first subconverter is at least partially complementary to the idle period of the second subconverter.

6. The forward power converter of claim 2, wherein the first output is coupled in parallel with the second output.

7. The forward power converter of claim 2 further comprising an inductor; and wherein the first and second outputs are coupled to the inductor.
1. A multiphase interleaved forward power converter comprising: an inductor; a first subconverter comprising a first transformer coupled to an output of the first subconverter, the first transformer having at least one winding; a first clamping circuit comprising a switching device coupled to the at least one winding of the first subconverter; a second subconverter comprising a second transformer coupled to an output of the second subconverter, the second transformer having at least one winding; first and second drives configured to respectively operate the first and second subconverters with cycling periods comprising: a conduction period during which power is provided to the output of the respective first or second subconverter via the respective first or second transformer; a reset period during which energy stored in the respective first or second transformer is released to reset the respective first or second transformer; and an idle period between the reset period and the conduction period; wherein the first drive is further configured to: phase shift the cycling periods in the first subconverter such that the conduction period of the first subconverter is at least partially complementary to the idle period of the second subconverter; and wherein the second drive is further configured to: phase shift the cycling periods in the second subconverter such that the conduction period of the second subconverter is at least partially complementary to the idle period of the first subconverter; and clamp a voltage across a winding of the transformer of the first subconverter to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter; wherein the output of the first subconverter is coupled in parallel with the output of the second subconverter; and wherein the outputs of the first and second subconverters are coupled to the inductor.
8. The forward power converter of claim 2 further comprising a clamping circuit comprising a switching device coupled to the first transformer; and wherein the clamping circuit comprises a diode coupled to the switching device.
3. The multiphase interleaved forward power converter of claim 1, wherein the first clamping circuit comprises a diode coupled to the switching device.
9. The forward power converter of claim 2, wherein the first subconverter comprises a pair of switching circuits, each switching circuit having one or more power switches; wherein the first transformer comprises a pair of primary windings; and wherein each switching circuit of the pair of switching circuits is coupled to a respective primary winding of the pair of primary windings.
2. The multiphase interleaved forward power converter of claim 1, wherein the first subconverter comprises a pair of switching circuits, each switching circuit having one or more power switches; wherein the at least one winding of the first transformer comprises a pair of primary windings; and wherein each switching circuit of the pair of switching circuits is coupled to a respective primary winding of the pair of primary windings.
10. The forward power converter of claim 2, wherein the second drive, in being configured to clamp the voltage, is configured to clamp the voltage across the winding of the first transformer based on at least one parameter of the second subconverter.
4. The multiphase interleaved forward power converter of claim 1, wherein the second drive, in being configured to clamp the voltage, is configured to clamp the voltage across the winding of the transformer of the first subconverter based on at least one parameter of the second subconverter.
11. The forward power converter of claim 10, wherein the second subconverter comprises a switching circuit having one or more power switches coupled to the second transformer; and wherein the at least one parameter of the second subconverter comprises a signal for controlling at least one of the power switches of the second subconverter.
5. The multiphase interleaved forward power converter of claim 4, wherein the second subconverter comprises a switching circuit having one or more power switches coupled to the second transformer; and wherein the at least one parameter of the second subconverter comprises a signal for controlling at least one of the power switches of the second subconverter.
12. The forward power converter of claim 11, wherein the first drive is further configured to clamp a voltage across a winding of the second transformer based on at least one parameter of the first subconverter to substantially prevent a second resonance voltage from propagating in the second subconverter during the idle period of the second subconverter; and wherein the first subconverter comprises a switching circuit having one or more power switches coupled to the first transformer.
6. The multiphase interleaved forward power converter of claim 5, wherein the first drive is further configured to clamp a voltage across a winding of the transformer of the second subconverter based on at least one parameter of the first subconverter to substantially prevent a second resonance voltage from propagating in the second subconverter during the idle period of the second subconverter; and wherein the first subconverter comprises a switching circuit having one or more power switches coupled to the first transformer.
13. A method for substantially preventing a resonance voltage from propagating in a forward power converter including a first subconverter having a first transformer and including a second subconverter having a second transformer, the method comprising: operating the first and second subconverters with respective cycling periods, each cycling period comprising: a conduction period during which power is provided to the respective subconverter output via the respective transformer; and an idle period occurring after the conduction period; phase shifting the cycling periods in the first and second subconverters such that the conduction period of the respective first or second subconverter is at least partially complementary to the idle period of the other subconverter; and clamping a voltage across a first winding of the first transformer to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter.

14. The method of claim 13, wherein each cycling period further comprises a reset period during which energy stored in respective transformer is released to reset the respective transformer; and wherein the idle period occurs between the conduction period and the reset period.
13. A method for substantially preventing a resonance voltage from propagating in a multiphase interleaved forward power converter including an inductor coupled to an output of a first subconverter including a first transformer and an output of a second subconverter including a second transformer, the outputs of the first and second subconverters coupled in parallel, the method comprising: operating the first and second subconverters with respective cycling periods, each cycling period comprising: a conduction period during which power is provided to the respective subconverter output via the respective transformer; a reset period during which energy stored in respective transformer is released to reset the respective transformer; and an idle period between the reset period and the conduction period; phase shifting the cycling periods in the first and second subconverters such that the conduction period of the first subconverter is at least partially complementary to the idle period of the second subconverter and such that the conduction period of the second subconverter is at least partially complementary to the idle period of the first subconverter; and clamping a voltage across a winding of the transformer of the first subconverter to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter.
15. The method of claim 13 further comprising clamping a voltage across a winding of the second transformer to substantially prevent a second resonance voltage from propagating in the second subconverter during the idle period of the second subconverter.
14. The method of claim 13 further comprising clamping a voltage across a winding of the transformer of the second subconverter to substantially prevent a second resonance voltage from propagating in the second subconverter during the idle period of the second subconverter.
16. The method of claim 13, wherein clamping the voltage comprises clamping the voltage across the winding of the first transformer subconverter based on at least one parameter of the second subconverter.





	
15. The method of claim 13, wherein clamping the voltage comprises clamping the voltage across the winding of the transformer of the first subconverter based on at least one parameter of the second subconverter.
17. The method of claim 16, wherein the second transformer has a primary side and a secondary side; and wherein the at least one parameter of the second subconverter is a voltage on the secondary side of the second transformer.
16. The method of claim 15, wherein the second transformer has a primary side and a secondary side; and wherein the at least one parameter of the second subconverter is a voltage on the secondary side of the transformer.
18. The method of claim 13, wherein clamping the voltage comprises controlling a switching device of a clamping circuit to clamp the voltage across the first winding.
17. The method of claim 13, wherein clamping the voltage comprises controlling a switching device of a clamping circuit to clamp the voltage across the winding of the transformer of the first subconverter.
19. The method of claim 18, wherein the second subconverter comprises one or more power switches; and wherein the switching device of the clamping circuit is a power switch of the one or more power switches of the second subconverter.
18. The method of claim 17, wherein the second subconverter comprises one or more power switches; and wherein the switching device of the clamping circuit is a power switch of the one or more power switches of the second subconverter.
20. The method of claim 18, wherein controlling the switching device comprises controlling the switching device based on at least one parameter of the second subconverter.
19. The method of claim 17, wherein controlling the switching device comprises controlling the switching device based on at least one parameter of the second subconverter.
21. The method of claim 20, wherein the second subconverter comprises one or more power switches; and wherein the at least one parameter of the second subconverter comprises a signal for controlling at least one of the power switches of the second subconverter.
20. The method of claim 19, wherein the second subconverter comprises one or more power switches; and wherein the at least one parameter of the second subconverter comprises a signal for controlling at least one of the power switches of the second subconverter.


Allowable Subject Matter
Claims 2-21 would be allowable if rewritten, amended or if a Terminal Disclaimer is filed to overcome the Double Patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 2, the prior art of record fails to disclose or suggest “first and second drives configured to respectively operate the first and second subconverters with cycling periods comprising: a conduction period during which power is provided to the output of the respective first or second subconverter via the respective first or second transformer; and an idle period; wherein the second drive is further configured to: phase shift the cycling periods in the second subconverter such that the conduction period of the second subconverter is at least partially complementary to the idle period of the first subconverter; and clamp a voltage across a winding of the transformer of the first subconverter to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter” in combination with other limitations of the claim. Claims 3-12 depend directly or indirectly from claim 2, and therefore, would also be allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “operating the first and second subconverters with respective cycling periods, each cycling period comprising: a conduction period during which power is provided to the respective subconverter output via the respective transformer; and an idle period occurring after the conduction period; phase shifting the cycling periods in the first and second subconverters such that the conduction period of the respective first or second subconverter is at least partially complementary to the idle period of the other subconverter; and clamping a voltage across a first winding of the first transformer to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter” in combination with other limitations of the claim. Claims 14-21 depend directly or indirectly from claim 13, and therefore, would also be allowed at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838